Title: John Adams to Richard Cranch, 15 April 1786
From: Adams, John
To: Cranch, Richard


     
      My dear Brother
      London April 15. 1786
     
     Can you give me any Information concerning the Persons named in the inclosed Paper?
     Mr Jenkinson, I presume, has, by his late Motions in Parliament, all of which are carried without opposition, convinced the People of America, that they have nothing but a ruinous Commerce to expect with England.
     Our Crisis is at hand, and if the states do not hang together, they might as well have been “hanged Seperate,” according to Dick Penns bon Mot in 1784. Your Brother
     
      John Adams
     
    